Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 15 and 19.
b.	Claims 1-20 are pending on the application.
                                              Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 08/12/2019.  The changes and remarks disclosed therein were considered.
	Claim 8 has been amend.  Claims 1-20 are pending in the application.
Drawings
3.	The drawings were received on 07/24/2019.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 07/24/2019.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 02/25/2020.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US Pat 10,622,321). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding to independent claim 1, Yu et al in Figures 1-9 are directly discloses a method for bonding substrates (Figure 1 showing a method of forming a semiconductor and Figure 2A-2E are view showing a method) comprising: 
performing electrochemical deposition (ECD) (a protection layer 130 such as the formed by an electrochemical deposition, column 4, lines 30-34) to deposit at least one material on each of a first substrate (a first substrate 110) and a second substrate (a second substrate 210)(for example, the protection of 130 disposed in the first substrate 110 and the second substrate 210); 
performing chemical mechanical polishing (CMP) (a protection layer 130 such as the formed by a chemical mechanical polishing, column 6, lines 42-67) on the first substrate (a first substrate 110) and the second substrate (a second substrate 210) to form a bonding interface on each of the first substrate and the second substrate (for example, the protection of 130 disposed in the first substrate 110 and the second substrate 210); 
positioning the first substrate (the first substrate 110) on the second substrate (the second substrate 210) so that the bonding interface on the first substrate aligns with the bonding interface on the second substrate (for example, the first substrate 110 and the second substrate are align and disposed together as shown in Figure 2D-2E); and 
bonding the first substrate (the first substrate 110) to the second substrate (the second substrate 210) using the bonding interface on the first substrate and the bonding interface on the second substrate (for example, the first substrate 110 and the second substrate are align and disposed together as shown in Figure 2D-2E,  see at least in Figures 1 and 2A-2E, column 2, lines 16 to column 6, lines 67 and the related disclosures).  
Regarding dependent claims 2-3, Yu et al in Figures 1-9 are directly discloses a method for bonding substrates (Figure 1 showing a method of forming a semiconductor and Figure 2A-2E are view showing a method), wherein the at least one material is at least one of Sn, Ag, Pb, In, Bi, or Au, wherein at least one of the first substrate and the second substrate comprises at least one of Cu or Al, and at least one of Si, oxide, or a polymer, and wherein the at least one material is deposited on the at least one of Cu or Al (the material apply in the method such as Sn, Ag…..or Al, column 2, lines 21-46, and column 3, lines 1-44).  
 
Regarding to independent claim 15, Yu et al in Figures 1-9 are directly discloses a nontransitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for bonding substrates, the method (Figure 1 showing a method of forming a semiconductor and Figure 2A-2E are view showing a method) comprising: 
performing electrochemical deposition (ECD) (a protection layer 130 such as the formed by an electrochemical deposition, column 4, lines 30-34) to deposit at least one material on each of a first substrate (a first substrate 110) and a second substrate (a second substrate 210)(for example, the protection of 130 disposed in the first substrate 110 and the second substrate 210); 
performing chemical mechanical polishing (CMP) (a protection layer 130 such as the formed by a chemical mechanical polishing, column 6, lines 42-67) on the first substrate (a first substrate 110) and the second substrate (a second substrate 210) to form a bonding interface on each of the first substrate and the second substrate (for example, the protection of 130 disposed in the first substrate 110 and the second substrate 210); 
positioning the first substrate (the first substrate 110) on the second substrate (the second substrate 210) so that the bonding interface on the first substrate aligns with the bonding interface on the second substrate (for example, the first substrate 110 and the second substrate are align and disposed together as shown in Figure 2D-2E); and 
bonding the first substrate (the first substrate 110) to the second substrate (the second substrate 210) using the bonding interface on the first substrate and the bonding interface on the second substrate (for example, the first substrate 110 and the second substrate are align and disposed together as shown in Figure 2D-2E,  see at least in Figures 1 and 2A-2E, column 2, lines 16 to column 6, lines 67 and the related disclosures).
 Regarding dependent claim 16, Yu et al in Figures 1-9 are directly discloses the non-transitory computer readable storage medium (Figure 1 showing a method of forming a semiconductor and Figure 2A-2E are view showing a method), wherein the at least one material is at least one of Sn, Ag, Pb, In, Bi, or Au, wherein at least one of the first substrate and the second substrate comprises at least one of Cu or Al, and at least one of Si, oxide, or a polymer, wherein the at least one material is deposited on the at least one of Cu or Al, and wherein the at least one material is deposited on each of the first substrate and the second substrate to a thickness not exceeding 5pm (the material apply in the method such as Sn, Ag…..or Al, column 2, lines 21-46, and column 3, lines 1-44).  

Regarding to independent claim 19, Yu et al in Figures 1-9 are directly discloses a method for bonding substrates (Figure 1 showing a method of forming a semiconductor and Figure 2A-2E are view showing a method) comprising: 
performing electrochemical deposition (ECD) (a protection layer 130 such as the formed by an electrochemical deposition, column 4, lines 30-34) to deposit at least one material on each of a first substrate (a first substrate 110) and a second substrate (a second substrate 210) and form a bonding interface on each of the first substrate and the second substrate; (for example, the protection of 130 disposed in the first substrate 110 and the second substrate 210); 
positioning the first substrate (the first substrate 110) on the second substrate (the second substrate 210) so that the bonding interface on the first substrate aligns with the bonding interface on the second substrate (for example, the first substrate 110 and the second substrate are align and disposed together as shown in Figure 2D-2E); and 
bonding the first substrate (the first substrate 110) to the second substrate (the second substrate 210) using the bonding interface on the first substrate and the bonding interface on the second substrate (for example, the first substrate 110 and the second substrate are align and disposed together as shown in Figure 2D-2E,  see at least in Figures 1 and 2A-2E, column 2, lines 16 to column 6, lines 67 and the related disclosures).  
Allowable Subject Matter
6.	Claims 4-14, 17-18 and 20, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the method, wherein the at least one material is deposited on each of the first substrate and the second substrate to a thickness not exceeding 5pm (claim 4), the method, wherein after CMP is performed, the bonding interface on the first substrate and the bonding interface on the second substrate each has a thickness not exceeding 100nm (claim 5), the method, wherein bonding the first substrate to the second substrate is performed at atmospheric pressure (claim 6),  the method, wherein bonding the first substrate to the second substrate is performed at a temperature not exceeding 250°C (claim 7),  the method further comprising: performing physical vapor deposition (PVD) to deposit a first material on each of the first substrate and the second substrate wherein performing ECD to deposit the at least one material on each of the first substrate and the second substrate comprises performing (ECD) to deposit a second material on each of the first substrate and the second substrate, and wherein performing CMP on the first substrate and the second substrate to form the bonding interface on each of the first substrate and the second substrate comprises performing .
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tsai et al (US. 9,831,154) discloses a structure includes a first substrate, a first dielectric layer having a first surface in proximity to the first substrate and a second surface away from the first substrate.
	Cho et al (US. 10,481,461) discloses a reversible electrochemical mirror including a first substrate and a second substrate which face each other.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.